CARDAMONE, Circuit Judge,
dissenting:
The United States Catholic Conference and the National Conference of Catholic Bishops, (collectively “the witnesses”), seek to overturn a civil contempt order issued against them for their refusal to obey a discovery order. The witnesses — who are not parties to the underlying action below — maintain that the district court may not properly compel their production of over 20,000 pages of documents because it lacks subject matter jurisdiction over the underlying controversy. In response, the majority for the first time holds that a non-party witness may not successfully challenge subject matter jurisdiction, except where the district court lacks “color-able” jurisdiction over the underlying action. Its rationale appears to be that non-party witnesses have no “personal” interest in the court’s authority or lack of authority to adjudicate the matter before it. The legal question is whether non-party witnesses held in civil contempt may presently challenge the subject matter jurisdiction of the district court over the underlying action. The majority says “not now”. But because this challenge has no tomorrow the law holds that it must be made . “now or never”.
Since a federal court’s power to issue discovery and civil contempt orders derives from and necessarily depends on its jurisdictional power to hear the underlying action before it, I would hold that these witnesses are entitled on this appeal to challenge the district court’s subject matter jurisdiction and respectfully dissent from the majority’s contrary holding.
I
A. The Court’s Power to Issue Discovery and Contempt Orders Derives from its Subject Matter Jurisdiction Over the Underlying Action
Article III courts have jurisdiction only to hear “cases” and “controversies.” U.S. Const, art. Ill, § 2, cl. 1; Allen v. Wright, 468 U.S. 787, 750, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556 (1984). With few exceptions, exercises of judicial power by Article III courts must derive from this constitutional grant. Actions taken in excess of those powers are null and void because actions taken without such jurisdiction are an “usurpation of] judicial forms and facilities”, United States v. United Mine Workers, 330 U.S. 258, 309, 67 S.Ct. 677, 704, 91 L.Ed. 884 (1947) (Frankfurter, J., concurring). These rules apply with equal force to civil contempt proceedings. It has been established law for over 100 years that a district court must have subject matter jurisdiction over the suit before it may issue a valid contempt order. See, e.g., Ex parte Rowland, 104 U.S. (14 Otto) 604, 612, 26 L.Ed. 861 (1881). When it acts in excess of its jurisdiction, the order punishing a person for contempt is void. Id. at 612, 617-18; see also In re Burrus, 136 U.S. 586, 597, 10 S.Ct. 850, 854, 34 L.Ed. 500 (1890); In re Sawyer, 124 U.S. 200, 221-22, 8 S.Ct. 482, 493, 31 L.Ed. 402 (1888); Ex parte Fisk, 113 U.S. 713, 726, 5 S.Ct. 724, 730, 28 L.Ed. 1117 (1885).
The seminal decision in United Mine Workers demonstrates that these constitutional mandates continue to control civil contempt. In that case, the United States sued to restrain a coal strike in a mine seized earlier by the government. The district court issued a temporary restraining order to preserve the status quo. When the mine workers struck, they were held in contempt. Affirming the criminal contempt conviction, the Supreme Court held that district court orders must be obeyed until set aside, even when it ultimately is determined that the district court was deprived by statute of the jurisdiction necessary to issue the order. 330 U.S. at 293, 67 S.Ct. at 695.
In so holding, the Court noted two important distinctions relevant to the issue before us. First, while the contempt order’s validity does not depend on the ultimate constitutionality of the statute under which is issued, it must nevertheless be issued by a court with jurisdiction over the subject matter of the underlying litigation:
*168[W]e find impressive authority for the proposition that an order issued by a court with jurisdiction over the subject matter and person must be obeyed by the parties until it is reversed by orderly and proper proceedings.
Id. (footnote omitted and emphasis added). Insistence on a duty of obedience to a court order is therefore appropriate only when the “subject matter of the suit, as well as the parties, are properly before the court.” Id. at 294, 67 S.Ct. at 696.
Second, and most importantly, the Supreme Court stated that a civil contempt order — like the one on this appeal — would not survive a reversal for lack of subject matter jurisdiction:
It does not follow, of course, that simply because a defendant may be punished for criminal contempt for disobedience of an order later set aside on appeal, that the plaintiff in the action may profit by way of a fine imposed in a simultaneous proceeding for civil contempt based upon a violation of the same order. The right to remedial relief falls with an injunction which events prove was erroneously issued, ... and a fortiori when the injunction or restraining order was beyond the jurisdiction of the court.
Id. at 294-96, 67 S.Ct. at 696 (emphasis added). The Supreme Court then went on to state that, despite its affirmance of the criminal contempt conviction, it would nevertheless set aside the civil contempt judgment. Id. at 295, 67 S.Ct. at 696. Thus, this holding teaches lower courts that their power to issue a civil contempt order derives from and depends upon their subject matter jurisdiction over the underlying action. See also In re Marc Rich & Co., 707 F.2d 663, 669 (2d Cir.), cert. denied, 463 U.S. 1215, 103 S.Ct. 3555, 77 L.Ed.2d 1400 (1983) (“A federal court’s jurisdiction is not determined by its power to issue a subpoena; its power to issue a subpoena is determined by its jurisdiction.”)
After United Mine Workers, the Supreme Court in United States v. Morton Salt Co., 338 U.S. 632, 70 S.Ct. 357, 94 L.Ed. 401 (1950), specifically addressed the derivative nature of evidentiary subpoenas. Morton Salt stated that a court’s ability to summon evidence is dependent on its having subject matter jurisdiction over the action before it. The Court compared the subpoena power of administrative agencies with the judicial subpoena power, and noted that “[t]he judicial subpoena power ... is subject to those limitations inherent in the body that issues them because of the provisions of the Judiciary Article of the Constitution.” Id. at 642, 70 S.Ct. at 363. While “judicial power is reluctant if not unable to summon evidence until it is shown to be relevant to issues in litigation,” administrative agencies have “a power of inquisition ... which is not derived from the judicial function. It is more analogous to the Grand Jury, which does not depend on a case or controversy for power to get evidence....” Id. (emphasis added). In the colorful words of Justice Jackson, “[t]he courts could not go fishing....” Id.
A recent Seventh Circuit case forcefully illustrates the point. In Marrese v. American Academy of Orthopaedic Surgeons, 726 F.2d 1150 (7th Cir.1984) (en banc), rev’d on other grounds, 470 U.S. 373, 105 S.Ct. 1327, 84 L.Ed.2d 274 (1985), a civil defendant was held in contempt for disobeying a discovery order. The defendant resisted the order on the ground that the underlying lawsuit was barred by res judicata. The Seventh Circuit agreed but was later reversed by the Supreme Court. In a holding unaffected by the reversal, the Seventh Circuit discussed the scope of review on appeal from a contempt order. It concluded that an appeal from a contempt order brings up for appellate review the validity of the discovery order
If a party is willing to pay the price of being punished for contempt (or suffering an equivalent sanction such as dismissal of the complaint) if the validity of the order he has disobeyed is ultimately upheld, he can get immediate review of that order by appealing from the contempt judgment.... If the underlying order is invalidated, the contempt judgment falls with it.
*169726 F.2d at 1157. Having determined that the discovery order’s validity was properly before it, the Seventh Circuit then addressed whether the discovery order was invalid because the suit itself should have been barred by res judicata stating
[W]e believe that the discovery order does fall with the underlying suit. You cannot (with exceptions not pertinent here) get discovery in the federal courts unless you have a pending lawsuit, and if it turns out that the lawsuit should not have been pending because it was barred at the outset by res judicata we think it follows logically and practically that the discovery order exceeded the judge’s authority.
And, as we have noted, if the order is invalid the contempt judgment must be set aside.
Id. at 1158.
Thus, under Marrese, plaintiffs have no right to obtain discovery unless there is a pending lawsuit. If it is determined that the lawsuit should not have been pending because the district court lacked subject matter jurisdiction, then the discovery order falls because it exceeds the district court’s jurisdiction. And, if the discovery order exceeds the judge’s authority, the contempt judgment for its disobedience must a fortiori be vacated.
The majority implicitly recognizes the derivative nature of the district court’s contempt powers when it concludes that the lower court must have at least “colorable” jurisdiction over the case before it may constitutionally issue binding orders. It accepts the proposition that the district court’s power to issue a contempt order depends, at least in part, on its subject matter jurisdiction over the underlying action. Nevertheless, the majority rejects the application of the derivative argument to this case on the ground that the con-temnors in United Mine Workers and Marrese were parties. Instead it suggests that the rule of United Mine Workers “does not necessarily” apply when the con-temnor is a non-party witness.
The flaw in this distinction between party and non-party contemnors is threefold. First, while the Supreme Court did state that the plaintiff, i.e. a party, to the action may not profit from an erroneously issued order, it did not indicate — much less hold— that the payor-contemnor must also be a party. 330 U.S. at 295, 67 S.Ct. at 696. Second, the distinction seems contrary to the fundamental principle that a plaintiff's right to monetary relief “is dependent upon the outcome of the basic controversy.” Id. at 304. A plaintiff’s right to collect a fine for a civil contempt falls with the determination that the issuing court lacked subject matter jurisdiction. Id. at 294-95, 67 S.Ct. at 696. It seems unreasonable to suggest that this rule loses force when the indicated payor-contemnor is a non-party. Finally, the distinction simply ignores the fact that disobeying and risking contempt was the only avenue available for the witnesses to obtain appellate review of the discovery order. See United States v. Ryan, 402 U.S. 530, 532-33, 91 S.Ct. 1580, 1581-82, 29 L.Ed.2d 85 (1971); Marrese, 726 F.2d at 1158. In fact, the majority’s reluctance to decide whether the witnesses would be entitled to a refund of any fines should subject matter jurisdiction ultimately be found lacking, reveals its own dissatisfaction with the party/non-party distinction.
The majority also raises a separate objection with respect to Marrese’s application here. It correctly points out that the Seventh Circuit did not review the res judicata determination as part of its review of the appeal from the contempt judgment, but on review of an independent appeal taken pursuant to 28 U.S.C. § 1292(b). See 726 F.2d at 1158. Consequently, it views Marrese as prohibiting, on appeal from a contempt judgment, appellate review of a trial court ruling whose determination may be disposi-tive of the underlying litigation.
This analysis overlooks the Seventh Circuit’s rationale. That court correctly noted that no one can obtain appellate review of the merits of his contention without waiting for a final judgment to be entered or an interlocutory appeal to be certified under § 1292(b). Id. Since the contemnor in Marrese was a party —who could raise the *170res judicata issue on an appeal from a final judgment in the underlying action— the court did not want to allow the defendant to circumvent the final judgment rule by obtaining a substantive review of his claim on appeal from the contempt judgment. Thus, the court was careful to point out that it was reviewing the res judicata issue on the certified appeal only. Id.
Yet, unlike the contemnor in Marrese, the witnesses here are not parties and hence do not have the right to appeal from the ultimate judgment in the underlying lawsuit. See Union of Professional Airmen v. Alaska Aeronautical Indus., 625 F.2d 881, 884 (9th Cir.1980). Thus, allowing these witnesses to obtain immediate appellate review does not subvert the final judgment rule since any claims they have must be asserted now — on appeal from their contempt sanction — or be forever lost. In short, the majority’s discussion of Marrese ignores its own admission that “a witness has appellate rights superior to those of a party.”
To summarize, both traditional constitutional principles and case law make clear that a district court’s power to issue discovery and civil contempt sanctions derives from and is limited by its power over the lawsuit. If subject matter jurisdiction over the action is lacking, then the district court equally lacks authority to hold these witnesses in civil contempt. With this conclusion in mind, I turn now to an analysis of the witnesses' right to challenge the district court’s subject matter jurisdiction under the standing doctrine.
B. Non-Party Witnesses Must Have Standing to Challenge the District Court’s Subject Matter Jurisdiction
The first and easier part of the standing question is whether the contempt order is appealable. Non-party witnesses are entitled to appeal a contempt order without waiting for final judgment to be entered in the underlying action, see, e.g., Ryan, 402 U.S. at 532, 91 S.Ct. at 1581; Cobbledick v. United States, 309 U.S. 323, 327, 60 S.Ct. 540, 542, 84 L.Ed. 783 (1940); Alexander v. United States, 201 U.S. 117, 121, 26 S.Ct. 356, 357, 50 L.Ed. 686 (1906), because insofar as the witness is concerned the cause has then become personal and final as to him. Cobbledick, 309 U.S. at 327, 60 S.Ct. at 542. A party, as distinct from the non-party witness, has no right to appeal a contempt order until final judgment is entered in the underlying lawsuit. See IBM Corp. v. United States, 493 F.2d 112, 115 & n. 1 (2d Cir.1973). The majority concedes that the present contempt order is a final judgment from which the witnesses may immediately appeal.
The second and more difficult question— and the focus of this appeal — is what may properly be reviewed on that appeal. The majority agrees that if “the absence of subject matter jurisdiction over the underlying suit would preclude the District Court from ordering a witness to produce evidence and effecting compliance,” then the witnesses “would have standing to assert such a claim on appeal from an adjudication of contempt.” Since a district court’s civil contempt powers do depend on its underlying subject matter jurisdiction, as demonstrated above, these witnesses have standing to object to the district court’s jurisdictional ruling. Despite its concession, the majority refuses to permit the witnesses to raise on appeal the only claim which, were they to succeed, would grant them effective relief. In my view this position is plainly contrary to standing doctrine principles.
Article III requires the party invoking the court’s authority to demonstrate an actual or threatened injury resulting from and fairly traceable to the alleged illegal conduct. That injury must also be likely to be redressed by the relief requested. See Allen v. Wright, 468 U.S. at 751, 104 S.Ct. at 3324. Valley Forge Christian College v. Americans United for Separation of Church and State, 454 U.S. 464, 472, 102 S.Ct. 752, 758, 70 L.Ed.2d 700 (1982).
Under these principles, the witnesses clearly have standing to challenge the district court’s subject matter jurisdiction. They face an actual or threatened injury. As the Supreme Court recognized in Maness v. Meyers, 419 U.S. 449, 95 S.Ct. 584, *17142 L.Ed.2d 574 (1975), when a trial court orders a witness to reveal information, “[Compliance could cause irreparable injury because appellate courts cannot always ‘unring the bell’ once the information has been released. Subsequent appellate vindication does not necessarily have its ordinary consequence of totally repairing error.” Id. at 460, 95 S.Ct. at 592; see also Ryan, 402 U.S. at 532, 91 S.Ct. at 1581 (“Of course, if he [the potential contemnor] complies with the subpoena he will not thereafter be able to undo the substantial effort he has exerted in order to comply”); Overby v. United States Fidelity and Guaranty Co., 224 F.2d 158, 162 (5th Cir.1955) (a non-party witness “asserting a continuing right of control of, and property right in, the documents, has standing” to appeal the district court’s denial of his claim of eviden-tiary privilege).
This injury to the witnesses also satisfies the other standing requirements. First, it occurs as a result of allegedly illegal — or in this case unconstitutional — conduct. If, as the witnesses contend, the district court issued a discovery order without having subject matter jurisdiction over the lawsuit, then the district court exceeded the jurisdictional limits of Article III. Second, the injury is fairly traceable to the challenged action for it is the discovery order itself, the witnesses maintain, that threatens them with irreparable harm and chills their First Amendment rights. If the discovery order is upheld, but later determined to be beyond the district court’s powers, then the witnesses will have been needlessly subjected to expensive, burdensome, and potentially prejudicial discovery. Obviously then, full and effective appellate review conducted before compliance must include an examination into the district court’s jurisdiction.
Finally, the injury is “likely” to be redressed by a favorable decision of this Court. If we were to determine, as the witnesses urge, that the district court lacks subject matter jurisdiction over the lawsuit, then obviously the offending discovery order would be set aside. Accordingly, I would hold that the witnesses have standing on this appeal to challenge jurisdiction.
C. We Have a Sua Sponte Duty to Review the Lower Court’s Subject Matter Jurisdiction
Wholly apart from the witnesses’ standing, we have an independent and affirmative duty to review the lower court’s authority. As the Supreme Court has recently explained, this duty derives not from a mere procedural convenience, but from the Constitution itself
Federal courts are not courts of general jurisdiction; they have only the power that is authorized by Article III of the Constitution and the statutes enacted by Congress pursuant thereto. For that reason, every federal appellate court has a special obligation to “satisfy itself not only of its own jurisdiction, but also that of the lower courts in a cause under review” ...
Bender v. Williamsport Area School Dist., 475 U.S. 534, 106 S.Ct. 1326, 1331, 89 L.Ed.2d 501 (1986) (emphasis added) (quoting Mitchell v. Maurer, 293 U.S. 237, 244, 55 S.Ct. 162, 165, 79 L.Ed. 338 (1934)). The Court continued by saying that this rule which is derived “ ‘from the nature and limits of the judicial power of the United States, is inflexible and without exception.’ ” Id. at 1334 (quoting Mansfield C. & L.M.R. Co. v. Swan, 111 U.S. 379, 382, 4 S.Ct. 510, 511, 28 L.Ed. 462 (1884)). And significantly it further stated that: “‘On every writ of error or appeal, the first and fundamental question is that of jurisdiction ... of the court from which the record comes. This question the court is bound to ask and answer for itself, even when not otherwise suggested, and without respect to the relation of the parties to it.’ ” Id. (emphasis added) (quoting Mansfield, 111 U.S. at 382, 4 S.Ct. at 511). See also In re Appointment of Independent Counsel, 766 F.2d 70, 73 (2d Cir.1985) (“Since the standing requirement is derived from Article III limitations on the federal courts’ powers, it is the threshold issue in every case.”).
My colleagues admit that we are obliged to consider the district court’s jurisdiction to enter a final judgment in the underlying *172suit, whether or not the issue is raised by a party, but fail to recognize that on this appeal there is, of course, a final judgment before us. See Shuffler v. Heritage Bank, 720 F.2d 1141 (9th Cir.1983). In fact, we have not hesitated to examine sua sponte a district court’s jurisdiction on appeal from a civil contempt order. See, e.g., Manway Construction Co. v. Housing Authority of Hartford, 711 F.2d 501 (2d Cir.1983);1 see also Motorola, Inc. v. Computer Displays International, Inc., 739 F.2d 1149, 1153-54 (7th Cir.1984); In re Grand Jury Proceedings — Gordon, Witness, 722 F.2d 303, 305-06 & n. 1 (6th Cir.1983), cert. denied, 467 U.S. 1246, 104 S.Ct. 3524, 82 L.Ed.2d 831 (1984). Since we have a sua sponte duty to review the jurisdiction of the district court and since, as discussed above, the jurisdiction of the district court to issue civil contempt judgments derives from its jurisdiction in the underlying case, we have a sua sponte duty to decide whether the district court has jurisdiction over the underlying case.
II
The majority’s holding that non-party witnesses have no standing to challenge the subject matter jurisdiction of the underlying action has several flaws. First, and most importantly, it deprives these witnesses of any opportunity to raise a claim that might entitle them to relief. Second, it relies on an unwarranted extension of a single Supreme Court precedent. Third, it dangerously expands the limited exception under which a court may take action without a case or controversy before it. Fourth, it creates an unsupportable distinction between personal and non-personal claims. Finally, it is needlessly concerned with the possibility of collusion.
A. The Majority Denies the Witness Any Opportunity for Appellate Review
The majority concedes that the witnesses' contempt fines might be returned if the underlying action is eventually dismissed for want of subject matter jurisdiction. Nevertheless, it refuses to hear this claim at the only point at which the witnesses have a right to appeal. The holding assumes that the parties or the court will raise the subject matter jurisdiction issue on appeal from the underlying action. Yet an appeal from the ultimate decision is an uncertainty. Further, even if there is an appeal, the witnesses as non-parties, would not be entitled to assert the claim during that appeal.
Even if the witnesses could be assured of appellate review at the close of the underlying action, such a delay would present the witnesses with a Hobson’s choice: either comply with a discovery order they find objectionable and thus suffer the very mischief they seek to avoid or be at risk for the enormous fines imposed by the district court. The majority blithely assumes that the witnesses must abandon their claim “prefer[ing] to believe that the witnesses will abide by any orders of the district court once the stay is terminated.” But the law does not require such blind obedience. In United States v. Ryan, the Supreme Court stated that “respondent is free to refuse compliance and, as we have noted, in such event he may obtain full reivew of his claims before undertaking any burden of compliance with the subpoena.” 402 U.S. at 532, 91 S.Ct. at 1582 (emphasis added). In Cobbledick, the Court noted that once a witness chooses to disobey a court order and is “committed for contempt ... [a]t that point the witness’s situation becomes so severed from the main proceeding as to permit an appeal.... [N]ot to allow this interruption would forever preclude review of the witness’ claim, for his alternatives are to abandon the claim or languish in jail.” 309 U.S. at 328, 60 S.Ct. at 542.
The relevance of Ryan and Cobbledick to the instant case is obvious. These witnesses must be allowed on this appeal to raise their only challenge to the trial court’s order before being compelled to *173comply with its dictates. Under today’s holding, being held in contempt becomes not a choice, but a certainty. Absent the opportunity for full and effective review, a right to appeal after subjecting oneself to contempt is worthless. Thus, a witness will in circumstances similar to those here refuse to hazard contempt leaving compliance as the only option. To emasculate the witnesses’ right to appeal by so narrow a view of what an appellate court may review, effectively deprives these contemnors of any meaningful appeal.
Further, such a limited view of an appeal is contrary to case law. In Cobbledick, the Supreme Court stated that, “[d]ue regard for efficiency in litigation must not be carried so far as to deny all opportunity for the appeal contemplated by the statute.” 309 U.S. at 329, 60 S.Ct. at 543. This concept was reiterated just over a month ago in Pennsylvania v. Ritchie, — U.S. -, 107 S.Ct. 989, 94 L.Ed.2d 40 (1987), when the Supreme Court said that “ ‘statutorily created finality requirements should, if possible, be construed so as not to cause crucial collateral claims to be lost and potentially irreparable injuries to be suffered.’ ” Id. at 997-98 (quoting Mathews v. Eldridge, 424 U.S. 319, 331 n. 11, 96 S.Ct. 893, 901 n. 11, 47 L.Ed.2d 18 (1976)). A narrow review of the non-party witness’ claims accomplishes precisely what Ritchie said lower courts should attempt to avoid.
B. The Majority’s Reliance on Blair is Misplaced
The majority relies on Blair v. United States, 250 U.S. 273, 39 S.Ct. 468, 63 L.Ed. 979 (1919), as the “most pertinent authority” to resolve the issue before us. While Blair contains broad language suggesting that witnesses do not have standing to challenge a grand jury’s or a court’s jurisdiction, that language must be read in the context of the surrounding text. To begin, the specific holding in Blair is that a grand jury witness may not challenge the constitutionality of the statute under which the investigated conduct may be illegal. Id. at 279, 39 S.Ct. at 470. This is because, as Blair makes clear, the jurisdiction of the grand jury is not dependent upon the constitutionality of the statutes which prohibit the conduct being investigated. Thus, a declaration that the statute in Blair was unconstitutional would not give the witness the relief he sought. In this respect, Blair represents an ordinary application of the standing doctrine inapplicable in this case. Here, unlike Blair, the jurisdiction of the court to issue a contempt order is derivative of its jurisdiction over the underlying action. Thus, unlike a grand jury witness these court-ordered witnesses do have an interest in the district court’s proper exercise of its authority.
Moreover, to the extent that Blair could be read broadly to prevent a witness-con-temnor from challenging the subject matter jurisdiction of the grand jury on any grounds, Blair should not be extended to the courts.2 It is clear that Blair relied on the investigative nature of the grand jury, as distinguished from Article III courts that are limited by the Constitution to deciding cases and controversies. As Blair stresses, the grand jury is “a body with powers of investigation and inquisition, the scope of whose inquiries is not to be limited narrowly by questions of propriety or forecasts of the probable result of the investigation, or by doubts whether any particular individual will be found properly subject to an accusation.” Id. at 282, 39 S.Ct. at 471. The Supreme Court has noted this distinction when relying on Blair in the context of an administrative agency investigation. See, e.g., United States v. Bisceglia, 420 U.S. 141, 147-48, 95 S.Ct. 915, 919-20, 43 L.Ed.2d 88 (1975) (federal agencies have “a power of inquisition” which is “more analogous to the Grand Jury, which does not depend on a case or controversy for power to get evidence”).
*174For this reason, we have recognized the rationale of Blair as relying on the broad investigative powers of the grand jury. See, e.g., United States v. Flood, 394 F.2d 139, 141 (2d Cir.), cert. denied, 393 U.S. 855, 89 S.Ct. 111, 21 L.Ed.2d 124 (1968). In fact, though we and other federal courts have relied on Blair in a great variety of grand jury and federal agency cases,3 it has never been applied as the majority does here. For these reasons, reliance on Blair in the present context is misplaced.
C. The Trouble With “Colorable”
Again relying on Blair, the majority determines that a non-party witness may challenge only the “colorable” jurisdiction of the lower court. There are several problems with allowing the witnesses to attack the district court’s “colorable”, but not “actual”, subject matter jurisdiction. First, the rule from which the majority extrapolates the “colorable”/“actual” distinction was not meant to apply in this context. There are only three instances when a district court’s action is not limited by its jurisdictional power: (1) a court has power to determine its jurisdiction; (2) that same court has power to issue an injunction to preserve the status quo pending its jurisdictional determination, see United States v. Shipp, 203 U.S. 563, 573, 27 S.Ct. 165, 166, 51 L.Ed. 319 (1906) (Holmes, J.); and (3) it may enforce that injunction through criminal contempt sanctions. See United Mine Workers, 330 U.S. at 293, 67 S.Ct. at 695. From these three precisely defined rules the majority creates out of thin air an unprecedented fourth: a court without actual subject matter jurisdiction may issue a discovery order and adjudicate a civil contempt for its violation. Why create this rule? One may search in vain the whole body of the law for a good reason.
The very existence of a court presupposes its power to entertain a controversy, if only to decide that it has no power over the particular action. Thus, a court must have “jurisdiction to determine its jurisdiction” or be faced with the paradox of lacking power to decide its power.4 Similarly, a court must be able to preserve the status quo pending its jurisdictional determination or its ultimate decision might be rendered moot. And, finally, a court must be able to enforce its authority by contempt. Without coercive power over the parties before it, a court could not dispose of cases and *175controversies. Justice could not be fairly administered were persons left pending adjudication free to engage in conduct that might immediately interrupt the judicial proceedings or so change the status quo that no effective judgment could later be rendered. The common link that ties these three exceptions together is the preservation of the court’s ability to function and its authority to determine its jurisdiction.
This link is missing in the civil contempt context. For, unlike “sentences for criminal contempt [which] are punitive in their nature and [which] are imposed for the purpose of vindicating the authority of the court,” United Mine Workers, 330 U.S. at 302, 67 S.Ct. at 700-01, civil contempt is designed to coerce compliance for the benefit of an opposing party. United States v. Russotti, 746 F.2d 945, 949 (2d Cir.1984) (civil contempt is “a remedy available only for the benefit of parties” whereas “[vindication of the court’s authority is normally accomplished by criminal contempt”); 15 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure, § 3917 at 616 (1976). Unlike jurisdiction, a discovery order — which the majority concedes is “less vital to the judicial function” — is for the convenience of the parties. Consequently, while a discovery order and its enforcement through civil contempt sanctions may protect the orderly process of the lawsuit relative to the parties, it does not safeguard the court’s ability to function. See Marrese, 726 F.2d at 1158.
Nevertheless, the majority views the discovery order as “sufficiently integral” to the judicial function to justify its issuance by a court without jurisdiction. This concept seems contrary to constitutional notions of jurisdiction. For example, is not personal jurisdiction equally “sufficiently integral to the judicial function”? Then, would not a district court be justified in issuing a discovery order without “actual” personal jurisdiction over the witnesses? Yet, the majority would allow the witnesses to challenge on this appeal the district court’s lack of personal jurisdiction. In light of these inconsistencies, the decision to add a new exception to the three existing exceptions seems ill-advised.
The second problem with the use of the “colorable” jurisdiction standard is that it lacks a definition. Must a district court have “de facto existence and organization” as those terms are used in Blair? See 250 U.S. at 282, 39 S.Ct. at 471. Or, has the majority adopted the test of a “clear usurpation of power” used for a writ of mandamus? If used in the latter sense, then the denial of the writ — which has already occurred in this case — would terminate review, and a subsequent appeal from contempt, as this, would be meaningless. In any event, without a clear definition, the use of the term “colorable” does not lend itself to principled analysis.
Finally, the refusal to allow a challenge to actual subject matter jurisdiction is inconsistent with the holding that the witnesses may attack the district court’s “colorable” jurisdiction. If subject matter jurisdiction may be raised on appeal even a little — just to see if it is “colorable” — it is therefore a reviewable matter and the question is no longer “whether” it may be raised by the witnesses, but “how much” they may raise it. Hence, the majority’s holding that our review be limited to ascertaining “colorable” jurisdiction appears untenable once it concedes that the jurisdictional issue may be raised at all.
D. The Problem with “Personal”
Again, building on Blair, the majority adds a further limitation on the scope of our review on this appeal by stating that the witnesses may contest only “personal” matters. It then concludes that subject matter jurisdiction over the underlying lawsuit is not “personal” to the witnesses. At the same time, it concedes that the witnesses are entitled to challenge the district court’s “colorable” jurisdiction. Under this rationale, “colorable” jurisdiction must therefore be “personal” to the non-party witnesses. No explanation is offered as to why “colorable” jurisdiction is personal to the witness while “actual” jurisdiction is not.
Further, it implies that the district court’s “actual” subject matter jurisdiction *176would be “personal” to a party, apparently based on the belief that a party is better suited to raise this claim. Yet the prerequisite for standing is that a person be among the injured, not that such person be the most grievously or directly injured. See Kennedy v. Sampson, 511 F.2d 430, 435 (D.C.Cir.1974); see also Sierra Club v. Morton, 405 U.S. 727, 735, 92 S.Ct. 1361, 1366, 31 L.Ed.2d 636 (1972) (party seeking review must be “among the injured”). Moreover, like a witness, a party cannot waive, confer, or prevent a court’s sua sponte review of subject matter jurisdiction. See, e.g., Reale International v. Federal Republic of Nigeria, 647 F.2d 330, 331 (2d Cir.1981). Hence, “actual” subject matter jurisdiction is no more “personal” to a party than it is to a witness. This difficulty merely points up the number of unanswered questions left by the “personal-non-personal” distinction. For example, what is the criteria or a “personal” claim? Must a contemnor now show as a threshold requirement that the grounds upon which he challenges the order affect his “personal” rather than “non-personal” interests?
E. The Majority’s Fear of Collusion
The final reason for a holding adopting a narrow rule of review is the fear of collusion between a party and the non-party witness. Yet, before these fears could be realized, a party would have to overcome several obstacles. It would have to find a friendly witness to subpoena; that witness must also be willing to risk being cited for contempt with the possibility of a fine or imprisonment or to gamble that the contempt order will be stayed pending appeal. Apart from these hurdles, there are other risks that the conspirators and their attorneys would be taking that are not analyzed in the majority’s account. If the other party to the lawsuit got wind of such a scheme, he could bring it to the court’s attention thereby subjecting the colluders to sanctions and their attorneys to possible disbarment. See Code of Professional Responsibility Canon 7, EC7-25, EC7-26. In any event, weighing the risk of collusion against the loss of a non-party witness’ right to a full and effective appeal, it seems preferable to me to chance the former in order to preserve the latter.
Ill
For all the above reasons, I dissent and vote to review on this appeal the merits of the witnesses’ claim that they may not properly be held in contempt because the district court lacked subject matter jurisdiction over the underlying lawsuit between plaintiffs and the government defendants.

. The fact that we vacated the civil contempt order in Manway after having found no subject matter jurisdiction further supports our conclusion that a district court’s discovery and contempt powers are limited by its actual, and not just colorable, subject matter jurisdiction.


. While Blair refers to both the grand jury and the courts it is clear that it does so only because the grand jury issues its subpoenas in the court's name. For that reason, any indirect attack on the court in Blair was a result of the direct attack on the grand jury’s investigative powers under the statute. Hence, the Supreme Court only mentioned the court’s powers to the extent that the grand jury took action in its name.


. See, e.g., United States v. Sells Engineering Inc., 463 U.S. 418, 423, 103 S.Ct. 3133, 3137, 77 L.Ed.2d 743 (1983) (regarding disclosure of grand jury materials); Pillsbury Co. v. Conboy, 459 U.S. 248, 252, n. 7, 103 S.Ct. 608, 611 n. 7, 74 L.Ed.2d 430 (1983) (regarding grand jury testimony); United States v. Bisceglia, 420 U.S. 141, 147, 95 S.Ct. 915, 919, 43 L.Ed.2d 88 (1975) (IRS Summons); In re Grand Jury Matters, 751 F.2d 13, 17 (1st Cir.1984) (appeal involving attorney’s refusal to testify before grand jury); In re Subpoenas to Local 478, I.U.O.E. & Benefit Funds, 708 F.2d 65, 70-72 (2d Cir. 1983) (appeal from denial of motions challenging a special grand jury investigation); In re President’s Commission on Organized Crime Subpoena of Scarfo, 783 F.2d 370, 372 (3d Cir.1986) (motion to quash subpoena to appear before presidential commission); United States v. (Under Seal), 714 F.2d 347, 350 n. 9 (4th Cir.) (appeal from order quashing grand jury subpoena), cert. denied, 464 U.S. 978, 104 S.Ct. 1019, 78 L.Ed.2d 354 (1983); Federal Election Commission v. Lance, 617 F.2d 365, 369 (5th Cir. 1980) (en banc) (administrative subpoena enforcement proceeding), cert. denied, 453 U.S. 917, 101 S.Ct. 3151, 69 L.Ed.2d 999 (1981); In re Grand Jury Subpoena (Battle), 748 F.2d 327, 330 (6th Cir.1984) (appeal from order quashing in part grand jury subpoena); In re Bank, 527 F.2d 120, 125 (7th Cir.1975) (appeal from contempt order for refusal to testify before grand jury); In re Grand Jury Proceedings, 473 F.2d 840, 844 (8th Cir. 1973) (appeal from contempt order for refusal to testify before grand jury); In re Grand Jury Investigation No. 78-184, 642 F.2d 1184, 1190 (9th Cir. 1981) (appeal from disclosure of grand jury material), aff’d, 463 U.S. 418, 103 S.Ct. 3133, 77 L.Ed.2d 743 (1983); United States v. DiBernardo, 775 F.2d 1470, 1477 (11th Cir.1985) (appeal from order dismissing indictment based on errors committed during grand jury proceeding), cert. denied, — U.S. -, 106 S.Ct. 1948, 90 L.Ed.2d 357 (1986); United States v. Coachman, 752 F.2d 685, 691 n. 34 (D.C.Cir.1985) (appeal from contempt order for refusal to testify before grand jury).


. The concurring opinion suggests that "jurisdiction to determine jurisdiction” may include jurisdiction to compel discovery where the jurisdictional inquiry depends on factual findings. But in most cases, including this one, such an inquiry is unnecessary because a court must accept the plaintiffs factual allegations as true when ruling on a motion to dismiss for want of standing. See Warth v. Seldin, 422 U.S. 490, 501, 95 S.Ct. 2197, 2206, 45 L.Ed.2d 343 (1975).